          CASE 0:16-cr-00257-DWF-TNL Doc. 888 Filed 03/11/21 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


    United States of America,                        Case No. 16-cr-257(1) (DWF/TNL)

                        Plaintiff,

    v.                                                             ORDER

    Sumalee Intarathong,

                        Defendant.


         This matter comes before the Court on Defendant Sumalee Intarathong’s Motion

for Continuance (ECF No. 885). Defendant has also filed a Statement of Facts in Support

of Exclusion of Time Under the Speedy Trial Act (ECF No. 887). Noting that this case

was previously designated as complex and that discovery is voluminous, Defendant

requests a 60-day extension of time as “[c]ounsel has not been able to review the discovery

in this case to the extent necessary to determine what pre-trial motions need to be filed.”

(ECF No. 885 at 1; see ECF No. 81.) The Government has no objection to the requested

extension. (ECF No. 885 at 1.)

         Additionally, beginning on March 13, 2020, and continuing thereafter, the

Honorable John R. Tunheim, Chief District Judge for the United States District Court for

the District of Minnesota, has issued a series of General Orders in connection with the

COVID-19 pandemic, addressing, among other things, criminal proceedings and trials. 1



1
   All General Orders related to the COVID-19 pandemic may be found on the Court’s website at
https://www.mnd.uscourts.gov/coronavirus-covid-19-guidance.

                                             1
          CASE 0:16-cr-00257-DWF-TNL Doc. 888 Filed 03/11/21 Page 2 of 4




On February 12, 2021, Chief Judge Tunheim entered General Order No. 26, which

continues all in-person hearings, unless the presiding judge determines that an in-person

hearing is necessary, through May 2, 2021, and orders that no new criminal trial may

commence before May 3, 2021.                  See generally In re: Updated Guidance to Court

Operations Under the Exigent Circumstances Created by COVID-19, Gen. Order No. 26

(D. Minn. Feb. 12, 2021).

        General Order No. 26 continues to encourage the use of videoconferencing in

criminal proceedings and states that, with the defendant’s consent, criminal proceedings

will be conducted by videoconferencing, or telephone conferencing if videoconferencing

is not reasonably available. 2 General Order No. 26 further provides that the presiding judge

will enter orders in individual cases to extend deadlines and exclude time under the Speedy

Trial Act to address delays attributable to COVID-19. Accordingly, should Defendant

file pretrial motions, counsel shall also file a letter indicating whether Defendant

consents to a motions hearing by videoconference.

        Pursuant to 18 U.S.C. § 3161(h), this Court finds that the ends of justice served by

granting a continuance outweigh the best interests of the public and Defendant in a speedy

trial and such continuance is necessary to provide Defendant and her counsel reasonable


2
  See also General Order No. 19, which went into effect on September 26, 2020, and extended the Court’s
authorization to conduct certain criminal proceedings via video or telephone conference pursuant to the CARES Act
“[b]ecause the emergency created by the COVID-19 outbreak continues to materially affect the functioning of court
operations in the District of Minnesota,” In re: Updated Guidance to Court Operations Under the Exigent
Circumstances Created by COVID-19, Gen. Order No. 19 (D. Minn. Sept. 25, 2020); General Order No. 24, which
went into effect on December 25, 2020, vacated General Order No. 19, and extended the Court’s authorization to
conduct certain criminal proceedings via video or telephone conference pursuant to the CARES Act “[b]ecause the
emergency created by the COVID-19 outbreak continues to materially affect the functioning of court operations in
the District of Minnesota.” In re: Updated Guidance to Court Operations Under the Exigent Circumstances Created
by COVID-19, Gen. Order No. 24 (D. Minn. Dec. 22, 2020).

                                                       2
        CASE 0:16-cr-00257-DWF-TNL Doc. 888 Filed 03/11/21 Page 3 of 4




time necessary for effective preparation and to make efficient use of the parties’ resources.

Based on all the files, records, and proceedings herein, IT IS HEREBY ORDERED that:

       1.     Defendant’s Motion for Continuance (ECF No. 885) is GRANTED.

       2.     The period of time from March 2 through June 8, 2021, shall be excluded

from Speedy Trial Act computations in this case.

       3.     All motions in the above-entitled case shall be filed and served consistent

with Federal Rules of Criminal Procedure 12(b) and 47 on or before May 10, 2021. D.

Minn. LR 12.1(c)(1). Two courtesy copies of all motions and responses shall be delivered

directly to the chambers of Magistrate Judge Leung.

       4.     Should Defendant file pretrial motions, counsel shall also file a letter on

or before May 10, 2021, indicating whether Defendant consents to a motions hearing

by videoconference.

       5.     Counsel shall electronically file a letter on or before May 10, 2021, if no

motions will be filed and there is no need for hearing.

       6.     All responses to motions shall be filed by May 24, 2021. D. Minn. LR

12.1(c)(2).

       7.     Any Notice of Intent to Call Witnesses shall be filed by May 24, 2021. D.

Minn. LR. 12.1(c)(3)(A).

       8.     Any Responsive Notice of Intent to Call Witnesses shall be filed by May 27,

2021. D. Minn. LR 12.1(c)(3)(B).

       9.     A motions hearing will be held pursuant to Federal Rules of Criminal

Procedure 12(c) where:

                                             3
        CASE 0:16-cr-00257-DWF-TNL Doc. 888 Filed 03/11/21 Page 4 of 4




             a.     The government makes timely disclosures and a defendant pleads

                    particularized matters for which an evidentiary hearing is necessary;

                    or

             b.     Oral argument is requested by either party in its motion, objection or

                    response pleadings.

      10.    If required, the motions hearing shall take place before the undersigned

on June 8, 2021, at 1:00 p.m., in Courtroom 9W, Diana E. Murphy U.S. Courthouse,

300 South Fourth Street, Minneapolis, Minnesota. D. Minn. LR 12.1(d).

      11.    TRIAL: The trial date, and other related dates, will be rescheduled at a

date and time to be determined before District Judge Donovan W. Frank in

Courtroom 7C, Warren E. Burger Federal Building and U.S. Courthouse, 316 North

Robert Street, ST. PAUL, Minnesota 55101. Counsel must contact the Courtroom

Deputy for District Judge Frank to confirm the new trial date.




Dated: March 10 , 2021                                 s/Tony N. Leung
                                                TONY N. LEUNG
                                                United States Magistrate Judge
                                                District of Minnesota

                                                United States v. Intarathong
                                                Case No. 16-cr-257(1) (DWF/TNL)




                                            4
